Citation Nr: 1448374	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-28 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, including as secondary to a service-connected disability.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, as secondary to service-connected diabetes mellitus.

5.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease.

6.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

During the pendency of the appeal, the RO awarded an increased evaluation for the service-connected coronary artery disease from 10 percent to 60 percent, effective January 19, 2007, the date of the original claim for service connection.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

In June 2010, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in a May 2014 written statement, he withdrew his hearing request.  38 C.F.R. § 20.704(e).  

The issues of entitlement to service connection for hypertension and peripheral neuropathy of the left upper extremity, as well as entitlement to higher initial ratings for coronary artery disease and diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1988 Board decision denied service connection for hypertension on the basis that the disorder was not shown in service or for many years after the Veteran's discharge from service.  

2.  Evidence received since September 1988 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  There is no competent evidence that the Veteran has been diagnosed with peripheral neuropathy, or any other neurological disability, of the right upper extremity


CONCLUSIONS OF LAW

1.  A September 1988 Board decision which denied entitlement to service connection for hypertension is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1988).  

2.  The criteria to reopen the claim of service connection for hypertension are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1110, 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With respect to the claim to reopen the issue of entitlement to service connection for hypertension, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Concerning the claim for service connection for peripheral neuropathy of the right upper extremity, the Veteran was notified via an October 2008 letter of the criteria for establishing service connection on a direct basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.

The elements necessary to prevail on the secondary service connection component of this claim were not provided.  Notwithstanding this omission, the Veteran and his representative have provided extensive lay evidence addressing the secondary service connection component.  This evidence shows that the Veteran had actual knowledge concerning the secondary service connection aspect of his claim.  Moreover, the salient question with respect to this particular claim is whether the Veteran has a current diagnosis of peripheral neuropathy of the right upper extremity.  This is a threshold question which must be resolved prior to any analysis of the secondary service connection component of the claim.  Thus, proceeding with the merits of the claim for service connection for peripheral neuropathy of the right upper extremity, without remand to the AOJ, will not prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  

The claim was subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted June 2009 and August 2010.  The conclusions reached by the examiners as to the existence of right upper extremity peripheral neuropathy are based on the Veteran's medical history, clinical evaluation of the Veteran, and the examiners' professional judgment.  The examination reports are adequate evidence upon which to decide the claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Claim to Reopen

Service connection for hypertension was denied by a Board decision dated in September 1988, on the ground that hypertension was not shown in service or within one year of the Veteran's discharge from service, nor was it diagnosed for many years after his separation.  The Board's decision is final.  38 U.S.C. § 4004(b)(1982); 38 C.F.R. § 19.104 (1988).  

The issue may be considered on the merits only if new and material evidence has been received since September 1988.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Since then, the Veteran has set forth a theory that his hypertension is caused or aggravated by his service-connected diabetes mellitus and/or his service-connected coronary artery disease.  A June 2009 VA examination provided an opinion regarding the etiology of the hypertension and its relationship to service-connected diabetes mellitus.  Since this evidence was not before VA at the time of the Veteran's previous denial, it is new.  It relates to an unestablished fact necessary to substantiate the claim, which is the relationship between hypertension and military service or a service-connected disability.  Thus, the evidence is material to the claim.  Reopening the claim for service connection for hypertension is warranted.  

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Facts

The Veteran does not contend, nor does the evidence reflect, that peripheral neuropathy of the right upper extremity first manifested during service or within the first post-service year.  Rather, the Veteran's contends that it is secondary to his service-connected diabetes mellitus.

The Veteran was involved in a motor vehicle accident in January 1988, many years after discharge from service, which resulted in neck pain and intermittent numbness in the right upper extremity.  An April 1988 CT scan of the Veteran's cervical spine showed central disc disease at C4-5 and C6-7, with a "prominent bulging disc" at C5-6.  A private neurologist noted in an April 1988 letter that the Veteran's clinical presentation was consistent with right C6 radiculopathy.  The Veteran underwent an anterior cervical fusion in August 1988.  A November 1988 VA examination report observed that the fusion resulted in near-total resolution of the Veteran's right C6 radicular symptoms.  

A June 2009 VA examination found that vibratory sensation was decreased in both upper extremities; these symptoms were found to be more likely attributable to nonservice-connected carpal tunnel syndrome.  

The Veteran indicated during his June 2009 examination and in his December 2009 notice of disagreement that he has numbness in his right upper extremity.  

An August 2009 nerve conduction study, conducted by a private physician, showed no evidence of neurological abnormalities affecting the right upper extremity.

An August 2010 VA examination found that the Veteran's right upper extremity had normal sensation, with no evidence of weakness and no indication of neuropathy.  

Analysis

The objective medical evidence of record shows that the Veteran does not have a current neurological disability affecting his right upper extremity.  Although the June 2009 diabetes mellitus examiner found that the Veteran has decreased vibratory sensation in his right upper extremity which may be attributable to carpal tunnel syndrome, this opinion was merely speculative in nature ("may be attributable") and in fact later nerve conduction testing in August 2009 showed that the Veteran's right upper extremity is neurologically normal.  In addition, a June 2010 VA examiner found that the Veteran had decreased vibratory sensation only in the left upper extremity, and that the right upper extremity is normal.  

The Veteran is competent to testify as to numbness and tingling in his right upper extremity, as those symptoms are readily observable by a layperson without the requirement of medical training.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's lay statements regarding numbness and tingling in the right upper extremity, however, the Board finds his subjective reports of numbness in the right upper extremity are outweighed by the objective medical evidence of record including the August 2009 nerve conduction study showing that his right upper extremity is neurologically normal and the finding of the August 2010 VA examiner that the Veteran's right upper extremity had normal sensation with no evidence of neuropathy.  Accordingly, the Board finds the preponderance of the evidence weighs against a finding of a current neurological disability of the right upper extremity, to include peripheral neuropathy.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Additionally, a chronic disability was not shown to exist immediately prior to the Veteran's pursuit of VA benefits so as to trigger the need for additional inquiry as to whether that disability was still in existence at the time his claim was filed.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent the Veteran had right C6 radiculopathy in 1988, the Board considers the time difference too remote to constitute a current disability for his claim that was filed in January 2007, particularly given that two subsequent VA examinations showed no evidence of disability of the nerves of the right upper extremity.  Consequently, the current disability element of the claim is not met and service connection for peripheral neuropathy of the right upper extremity is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim to reopen service connection for hypertension is granted.  

Service connection for peripheral neuropathy of the right upper extremity is denied.  


REMAND

In correspondence dated in June 2014, the Veteran asserted that the level of severity of his diabetes mellitus has increased since he was last examined in June 2009.  Under these circumstances, he must be afforded a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's coronary artery disease was last evaluated by VA in June 2009, over 5 years ago.  In view of the length of time since the Veteran was last examined, the Board is concerned that the evidence of record may not accurately reflect the current severity of this disability.  A contemporaneous VA examination is needed in order to make an informed decision regarding the current level of severity of his service-connected coronary artery disease.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The June 2009 VA examination found that the Veteran's hypertension is not due to his diabetes mellitus, but the finding is not supported by any rationale.  Additionally, no medical opinion has addressed the Veteran's contention that his hypertension may be caused or aggravated by his service-connected coronary artery disease.  The Veteran must be afforded a new VA hypertension examination.

The June 2009 examination concluded that the Veteran's peripheral neuropathy of the left upper extremity is the result of carpal tunnel syndrome but did not support this conclusion with any rationale.  An August 2010 peripheral nerves examination concluded that peripheral neuropathy of the left upper extremity is not the result of diabetes mellitus, but no rationale accompanied that finding.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA peripheral nerves examination must be scheduled.  

The Veteran must be notified of the evidence needed to substantiate the claims for hypertension and peripheral neuropathy on a secondary basis.  

Updated treatment records must also be obtained, pending any necessary authorization from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Provide proper notification and all required development with respect to the claims for service connection for hypertension and peripheral neuropathy of the left upper extremity on a secondary basis.    

2.  Obtain VA treatment records from the VA Medical Center in Dallas, Texas, since January 2007.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request his written authorization and consent to obtain records from all identified private physicians who have treated him coronary artery disease, diabetes mellitus, hypertension and peripheral neuropathy of the left upper extremity.  

Advise the Veteran that records from Complete Heart Care, dated October 2009, and Medical Associates of Plano through June 2008, are of record; he must provide an updated written authorization to obtain additional records from these providers.  

Upon receipt of the Veteran's written authorization, contact the identified providers and request complete records related to the claimed disabilities.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.

4.  Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by a service-connected disability, to include diabetes mellitus and/or coronary artery disease.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examiner must address both causation and aggravation in the provided opinion and must include a complete rationale for all opinions expressed.  

If aggravation is found, the examiner is asked to determine a baseline level of severity of the hypertension prior to aggravation by the service-connected disability.

5.  Schedule the Veteran for a VA peripheral nerves examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the left upper extremity was caused or aggravated by service-connected diabetes mellitus.  The examiner is advised that, although a January 1988 accident resulted in right-sided cervical radicular pain, there is no indication in the record that the Veteran's left upper extremity was affected by the accident.   

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examiner must address both causation and aggravation and must include a complete rationale for all opinions expressed.

If aggravation is found, the examiner is asked to determine a baseline level of severity of the neuropathy prior to aggravation by the service-connected disability.

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the current level of severity of his service-connected coronary artery disease.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

All signs and symptoms of the service-connected coronary artery disease must be reported in detail.  The examiner must state whether the Veteran has chronic congestive heart failure; whether he becomes symptomatic with a workload of 3 METs or less; and whether the Veteran's left ventricular ejection fraction is less than 30 percent.  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the severity of his service-connected diabetes mellitus.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

All signs and symptoms of the service-connected diabetes mellitus must be reported in detail.  The examiner must state whether the Veteran's diabetes requires regulation of occupational and/or recreational activities; the frequency of any episodes of ketoacidosis and/or hypoglycemic reactions resulting in hospitalization; the frequency of injections of insulin; whether there is progressive loss of weight and strength; and the frequency of visits to diabetic care providers.  The examiner must also identify all current complications of diabetes mellitus.  

All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.

8.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


